DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on August 12, 2021 has been entered in the above-identified application. Claims 1-52 are canceled and claims 53-72 are added. The status identifier of claims 53-72 as “New” is missing.  Claims 53-72 are now pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 53-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malofsky  (US 2015/0056879 A1).  
 	Malofsky disclose a composite material comprises a reinforcing material carried in a polymer matrix material which is the polymerization product of a polymerizable composition (equivalent to the curable composition of the claimed invention) comprising a di-activated vinyl compound, with the proviso that the 
di-activated vinyl compound is not a cyanoacrylate.  Also disclosed are laminate materials having layered materials adhered by curing a di-activated vinyl polymerizable composition. Examples of polymerizable di-substituted, di-activated vinyl compositions include such as, but not limited to, methylene malonates, dialkyl disubstituted vinyl, dihaloalkyl disubstituted vinyl, whether monofunctional, difunctional or multifunctional monomers, oligomers or polymers.  In one embodiment of the composite material, the polymerizable composition comprises a multifunctional monomer or oligomer.  
In still other embodiments, the multifunctional monomer or oligomer is a transesterification product of a di-activated vinyl compound (equivalent to the 1,1-di-activated vinyl compound of the claimed invention) with a diol or a polyol (equivalent to the polyol of the claimed invention). In yet another embodiment of the composite material, the polymerizable composition comprises a blend of at least one multifunctional monomer or oligomer and at least one mono-functional monomer. In certain embodiments, the system for preparing a composite material according to the invention further comprises a polymerization activator.  In some embodiments, the polymerization activator is present in or on the reinforcing or filler material.  In other embodiments, the polymerization activator is present in a pure form, in a dilute form, fugitive or non-fugitive form.  In still other embodiments, the polymerization activator includes a base, a base precursor, a base creator, or a base enhancer and examples include an amine whether primary, secondary or tertiary.  In certain embodiments, the system for preparing a composite material further comprises a formulation additive such as an extender. Malofsky further discloses a laminate adhesive comprising the polymerization product of the disclosed polymerizable composition comprising the di-activated vinyl compound. The disclosed method provides preparing a laminate material comprising a) providing a first substrate; b) applying to said first substrate a laminate adhesive comprising: a polymerizable composition comprising a di-activated vinyl compound, with the proviso that the di-activated vinyl compound is not a cyanoacrylate; and c) adhering a second substrate to said first substrate by curing of the laminate adhesive. In certain embodiments of the laminate preparation method, the method further comprises the step of applying a polymerization activator to said first or second substrate. In certain embodiments of the composite preparation method, d) is performed under temperature conditions less than 100oC in other embodiments, d) is performed at ambient temperature.  In certain embodiments, the laminate article is a flexible laminate article.  In other embodiments, the flexible laminate is a film or a packaging material. As used in the reference, the term "methylene malonate" incudes diethyl methylene malonate.   Exemplary embodiments disclosed herein provide polymerizable systems useful to adhere layers of a laminate structure or useful to form layers of a laminate structure. One example includes forming a composite by curing a polymerizable composition wherein the starting materials include sulfonic acid in DEMM as stabilizer. (See Abstract and paragraphs 0034-0063, 0098, 0099, and 0138).  All limitations of claims 53-72 are disclosed in the above reference. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 10987697 B2 and claims 1-34 of US 11130867 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787